NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa



                                          January 9, 2015

      Hon. Von H. Shelton                          Hon. Bernard T. Klimist
      Attorney At Law                              Attorney At Law
      2038 E. Mulberry St.                         204 E. Santa Rosa St.
      Angleton, Tx 77515-3923                      Victoria, TX 77901
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00003-CV
      Tr.Ct.No. 10-1-13638
      Style:    ABEL MORENO v. KENNETH W. LANGSTON


             The above-referenced cause has been set for submission without oral argument
      on Friday, January 23, 2015, before a panel consisting of Justice Gina M. Benavides,
      Justice Gregory T. Perkes and Justice Nora Longoria. Pursuant to TEX. R. APP. P. 2,
      the Court suspends the 21 day notice requirement of Rule 39.8. See TEX. R. APP. P. 2
      (allowing appellate courts to suspend a rule's operation in a particular case and order a
      different procedure); TEX. R. APP. P. 39.8 (delineating notification requirements
      regarding submission of a cause).

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch